Citation Nr: 1424363	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-19 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico




THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 1989, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 70 percent for the service-connected PTSD for the period prior to October 5, 1989.




REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO that granted service connection for PTSD and assigned a 50 percent rating, effective on April 27, 1989.  

In a subsequent rating decision in March 2010, the RO increased the rating to 70 percent, effective on April 27, 1989, and to 100 percent, effective on October 5, 1989.

In written correspondence received in July 2011, the Veteran informed VA that he wished to withdraw his claim of service connection for erectile dysfunction.  This matter is referred to the RO for appropriate action.  

The issue of an increased  rating in excess of 70 percent for the service-connected PTSD for the period prior to October 5, 1989 is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran did not submit a claim, either formal or informal, for service connection for PTSD earlier than April 27, 1989.


CONCLUSION OF LAW

An effective date earlier than April 27, 1989, the date of claim, for the grant of service connection for PTSD is not assignable.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.


II.  Analysis

Pertinent Law and Regulations

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(q), 3.155 (2013).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  

Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F. 3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).

Additionally, in some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii),(r) (2013).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); aff'd, 405 F. 3d 1333, 1337 (Fed. Cir. (2005).

However, pursuant to 38 C.F.R. § 3.156(c), a final decision will be reconsidered when new and material evidence, in the form of service records, results in the reopening of a claim and a retroactive evaluation may be assigned.  See Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F. 3d 368 (Fed. Cir. 1994); see also 38 C.F.R. § 3.400(q) (2013).

In this regard, 38 C.F.R. § 3.156(c)(1) provides, in part, that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."

In addition, 38 C.F.R. § 3.156(c)(2) states, in part, "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."

Also, 38 C.F.R. § 3.156(c)(3) states that "(a)n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."

Lastly, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, when a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement to the benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct for a claim previously and finally denied prior to the liberalizing law or regulation.  The applicant's later claim, asserting rights that did not exist at the time of the prior claim, is necessarily a different claim.  Spencer v. Brown, 17 F. 3d 368, 372 (Fed. Cir. 1994) (citing Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993)).


Discussion

In this case, the ultimate grant of service connection for the Veteran's PTSD, in April 2009, involved an extensive adjudicative history.  The record shows that the Veteran initially filed for VA benefits in May 1972 for a nervous condition.  

In October 1972, the RO denied nonservice-connected pension benefits, and the Veteran did not appeal this determination.  He submitted another claim for VA benefits, i.e, entitlement to service connection for a nervous condition, in August 1986.  The RO denied the claim for compensation benefits in July 1988 and the Veteran did not appeal this determination.  

On April 27, 1989, the Veteran submitted a claim (on VA Form 21-4138) indicating that he was attaching additional evidence in support of his service connection claims which included "nerves."  Such evidence included a psychiatric report, dated in 1997, reflecting a diagnosis of dysthymic disorder.  He also indicated at that time that he wanted to be considered for benefits based on having PTSD.  

By a rating action in May 1989, the RO denied reopening the claim of service connection for a nervous condition.  By rating action in August 1989, the RO denied the claim of service connection for PTSD.  

In March 1990, the RO received a Notice of Disagreement that was timely as to both decisions.  The appeal was perfected.  In a March 1995 decision, the Board denied reopening the claim of service connection for a psychiatric disability, to include PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  

In December 1996, the Court vacated and remanded the matter to the Board.  The Board subsequently denied the matter on the merits in May 2001.  The Veteran appealed this decision to the Court and by an Order in February 2003, the Court vacated the Board's May 2001 decision and remanded matter to the Board.  

In April 2006, the Board again denied the matter on the merits and the Veteran appealed.  By Court order in March 2007, the Court vacated the Board's April 2006 decision and remanded the matter to the Board.  

In asserting an effective date earlier than April 27, 1989, for the grant of service connection for PTSD, the Veteran's representative, on behalf of the Veteran, asserts three theories of entitlement.  

The first theory is that the effective date should go back to the Veteran's initial claim in May 1972.  The Veteran's representative acknowledges that, while the RO adjudicated this claim in October 1972, it only addressed the issue of nonservice-connected pension benefits and did not consider a claim for compensation benefits.  Thus, he argues that the compensation claim has remained pending and unadjudicated.  See Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  

A review of the claim form (VA Form 21-526) in May 1972 shows that the Veteran filed a claim for being "very nervous".  He completed the sections on this form pertaining to both compensation and nonservice-connected pension benefits.  However, he indicated that he had not received treatment for the claimed condition in service and could not remember when his nervous disability began.  He was diagnosed by a VA examiner in August 1972 as having hysterical neurosis, conversion type.  

The RO treated this claim as a claim for nonservice-connected pension benefits and informed the Veteran by letter dated in November 1972 that his claim for pension disability not the result of service had been denied.  This notice included the Veteran's appeal rights.  

The second theory of entitlement for an effective date earlier than April 27, 1989, for the grant of service connection for PTSD is that the Veteran's subsequent claim in August 1986 for a "nervous disorder," which the RO denied in 1988 and was not appealed, is not final since new and material evidence had been submitted within one year of that determination.  See 38 C.F.R. § 3.156(b).  

Thirdly, the Veteran and his representative assert that an effective date of August 15, 1985, or alternatively May 22, 1972, is warranted under 38 C.F.R. § 3.156(c) and Vigil v. Peak, 22 Vet. App. 63, 65 (2008), since service records confirming the Veteran's stressors were available at the time he filed his initial claim.  They point out that the RO's grant of service connection for PTSD in April 2009 was based on service department records that were received in 2005, but available at the time he made his initial claim.  

After carefully considering all of the evidence of record, the Board finds that the Veteran cannot prevail on any of the three theories of entitlement since his claim of service connection for PTSD, first filed on April 27, 1989, is separate and distinct from his earlier claims for a "nervous condition" filed in May 1972 and August 1986.  

This is clearly evident from the December 1996 Court Order (which vacated a December 1995 Board decision that had addressed the issue of service connection for a psychiatric disorder, to include PTSD, as a claim to reopen).  

In this Order, the Court granted the appellee's November 1996 unopposed motion for remand that relied on Spencer v. Brown, 4 Vet. App. 283, 288 (1993) to find that the matter of service connection for PTSD should have been addressed on the merits rather than as a claim to reopen.  

The Joint Motion at that time explained that this was in light of the regulatory provision of 38 C.F.R. § 3.304(f), enacted in May 1993, that outlined the evidentiary requirements for establishing stressors for PTSD.  The appellee's motion stated that the claim should be considered pursuant to this provision.  See Spencer v. Brown, 17 F. 3d 368 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 (1993) (an intervening change in law might entitle a veteran to receive consideration of a claim as a "new" claim, even though the claim is based on essentially the same facts as those in a previously adjudicated claim).

Thus, the question of whether the RO's review of the Veteran's initial claim for a nervous disorder in October 1972 for nonservice-connected pension benefits left open a claim for compensation benefits for such disability is moot at this point.  

In further regard to this matter, in DiCarlo v. Nicholson, 20 Vet. App. 52, 56 (2006), the Court held that 'the appropriate procedure for a claimant to press a claim believed to be unadjudicated (and for which there is no final decision that arguably failed to consider the claim) is to pursue a resolution of the original claim, e.g., seek issuance of a final RO decision with proper notification of appellate rights and initiate an NOD.'  Id. (citing 38 U.S.C.A. §§ 5104, 7105). 

Furthermore, the claims file includes no evidence that can be construed as a claim of service connection for PTSD that was on file prior to the April 27, 1989 claim, or evidence of a PTSD diagnosis until after the date of the April 27, 1989 claim (see September 1989 psychiatric report from A. R. Davis, M.D.).  

Accordingly, the record affords no possible basis for an effective date for service connection for PTSD prior to the August 27, 1989, date of claim.  38 C.F.R. § 3.400.  

Based on the foregoing, the preponderance of the evidence is against the claim for an effective date earlier than April 27, 1989, for the grant of service connection for PTSD.  

As such, the benefit-of-the-doubt rule is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)


ORDER

An effective date earlier than April 27, 1989 for the grant of service connection for PTSD is denied.


REMAND

Following the RO's March 2010 determination which increased the Veteran's evaluation for PTSD to 70 percent effective on April 27, 1989, and 100 percent effective on October 5, 1989, the Veteran, through his representative, initiated an appeal of the assigned rating prior to October 5, 1989.  See representative letter received in July 2010.  

Thus, as no Statement of the Case (SOC) has yet been issued, remand is required for the issuance of such a SOC.  See 38 C.F.R. § 20.200; Manlincon v. West, 12 Vet. App. 238 (1999) (where a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO for issuance of an SOC).

Accordingly, this remaining matter is REMANDED for the following action:

The AOJ should take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding an evaluation for PTSD greater than 70 percent prior to October 5, 1989. The Veteran and his representative should be clearly advised of the need to file a timely Substantive Appeal in this matter if the Veteran wishes to complete an appeal of this determination.  Only if the appeal is timely perfected, should the issue be returned to the Board for the purpose of appellate disposition.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


